FLORIDA SUPREME COURT

                    NOTICE OF CORRECTION
                                                        DATE: January 30, 2020

CASE OF: IN RE: AMENDMENTS TO THE FLORIDA RULES OF JUDICIAL
         ADMINISTRATION - PARENTAL LEAVE

DOCKET NO.: SC18-1554                OPINION FILED: December 19, 2019

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTION HAS BEEN MADE IN THE ABOVE
OPINION:

“Catherine Cole of Katz & Doorakian Law Firm, West Palm Beach, Florida;
Theodore F. Greene, III, of Law Office of Theodore F. Greene, LC; Orlando,
Florida; Glen Gifford, on behalf of Florida Defender Public Defender Association,
Inc., Tallahassee, Florida; Tara Scott Lynn of Law Office of Tara J. Scott PA,
Oldsmar, Florida; Jane West of Jane West Law, P.L., St. Augustine, Florida; Erin
L. Deady of Erin L. Deady, P.A., Delray Beach, Florida; Stephanie C.
Zimmerman, on behalf of Department of Children and Families – Children’s Legal
Services, Bradenton, Florida; Kimberly Kanoff Berman of Marshall Dennehey
Warner Coleman & Goggin, Fort Lauderdale, Florida; David R. Bear of Marshall
Dennehey Warner Coleman & Goggin, Orlando, Florida; Abbe Sheila Rifkin, on
behalf of Board of Directors, Broward County Women Lawyers Association, Fort
Lauderdale, Florida; Michelle Renee Suskauer, West Palm Beach, Florida, John M.
Stewart, Vero Beach, Florida, Joshua E. Doyle, Tallahassee, Florida, and Christian
George, on behalf of The Florida Board of Governors and Young Lawyers
Division of The Florida Bar, Jacksonville, Florida; Amanda R. Jesteadt and Christa
L. McCann on behalf of Florida Association for Women Lawyers, Palm Beach
County, West Palm Beach, Florida; Jennifer Shoaf Richardson on behalf of Florida
Association of Women Lawyers, Jacksonville, Florida, and Kyleen Hinkle on
behalf of Florida Association of Women Lawyers, Ormond Beach, Florida; Alan F.
Abramowitz, Dennis W. Moore and Thomasina F. Moore, on behalf of Statewide
Guardian ad Litem Program, Tallahassee, Florida; Michelle Browning Coughlin,
on behalf of MothersEsquire, Inc., Louisville, Kentucky; and David Neal
Silverstein, on behalf of Juvenile Court Rules Committee, Children’s Legal
Services, Bradenton, Florida;” is now:

“Catherine Cole of Katz & Doorakian Law Firm, West Palm Beach, Florida;
Theodore F. Greene, III, of Law Office of Theodore F. Greene, LC, Orlando,
Florida; Glen P. Gifford, Assistant Public Defender, on behalf of Florida Public
Defender Association, Inc., Second Judicial Circuit, Tallahassee, Florida; Tara
Scott Lynn of Law Offices of Tara J. Scott PA, Oldsmar, Florida; Jane West of
Jane West Law, P.L., St. Augustine, Florida; Erin L. Deady of Erin L. Deady, P.A.,
Delray Beach, Florida; Stephanie C. Zimmerman, Deputy Director and Statewide
Director of Appeals, on behalf of Department of Children and Families –
Children’s Legal Services, Bradenton, Florida; Kimberly Kanoff Berman of
Marshall Dennehey Warner Coleman & Goggin, Fort Lauderdale, Florida; Abbe
Sheila Rifkin, on behalf of the Board of Directors, Broward County Women
Lawyers Association, Fort Lauderdale, Florida; John M. Stewart, President, Vero
Beach, Florida, Michelle Renee Suskauer, Past President, West Palm Beach,
Florida, Dori Foster-Morales, President-elect, Florida Board of Governors, Miami,
Florida, and Santo DiGangi, President, West Palm Beach, Florida, Christian
George, Past President, Jacksonville, Florida, and Lara Bueso Bach, on behalf of
The Young Lawyers Division of The Florida Bar, Miami, Florida; Joshua E.
Doyle, Executive Director, The Florida Bar, Tallahassee, Florida; Susan V.
Warner, Member, Rules of Judicial Administration Committee, Miami, Florida;
David R. Bear of Marshall Dennehey Warner Coleman & Goggin, Orlando,
Florida; Amanda R. Jesteadt and Christa L. McCann, on behalf of Palm Beach
County Chapter, Florida Association for Women Lawyers, West Palm Beach,
Florida; Kyleen Hinkle, Ormond Beach, Florida, and Jennifer Shoaf Richardson,
on behalf of Florida Association of Women Lawyers, Jacksonville, Florida; Alan
F. Abramowitz, Executive Director, Dennis W. Moore, General Counsel, and
Thomasina F. Moore, Director of Appeals, on behalf of Statewide Guardian ad
Litem Program, Tallahassee, Florida; Michelle Browning Coughlin, on behalf of
MothersEsquire, Inc., Louisville, Kentucky; and David Neal Silverstein, Chair,
Juvenile Court Rules Committee, on behalf of Children’s Legal Services,
Bradenton, Florida,”


SIGNED: OPINION CLERK
The corrected hard copy will follow.